            Case 3:17-cv-01043-VAB Document 167 Filed 09/23/20 Page 1 of 1 Civil-Trial (3/7/2011)
                                            HONORABLE: Victor A. Bolden,USDJ
                DEPUTY CLERKJ. Perez                      RPTR/ECRO/TAPES. Montini
TOTAL TIME: 6    hours 09    minutes
                   DATE:  9/23/2020       START TIME: 8:36              END TIME: 3:45
                                       LUNCH RECESS         FROM:  12:00       TO: 1:00
                               RECESS (if more than ½ hr)   FROM:              TO:

CIVIL NO. 3:17cv1043 (VAB)


                                                                           John A. Donovan,III, Mara E Finkelstein
      Amica Mutual Insurance Co.
                                                                                  Plaintiff’s Counsel
                            vs
      Richard M. Coan                                                      Leonard M. Isaac, James J. Nugent
                                                                                  Defendant’s Counsel
                                         CIVIL JURY/COURT TRIAL
✔ .............Jury of      8   reported.    Jury sworn
  .............Juror #             excused.
✔ .............Jury Trial held ✔ Jury Trial continued until 9/24/2020            at 8:30AM
   .............    Court Trial begun       Court Trial held Court Trial continued until _______________
    ............ Court Trial concluded     DECISION RESERVED
   .....#        Motion                                                       granted     denied      advisement
    ....#        Motion                                                       granted      denied       advisement
    ....#        Motion                                                       granted      denied       advisement
    ....#        Motion                                                       granted      denied       advisement
✔ Def
  ......         Oral Motion Rule 50                                          granted ✔ denied        advisement
   ......        Oral Motion                                                 granted      denied        advisement
   ......        Oral Motion                                                 granted      denied      advisement
   ......        Oral Motion                                                 granted      denied        advisement
   ......                                                                                  filed        docketed
   ......                                                                                 filed         docketed
   ......                                                                                 filed         docketed
   ......                                                                                 filed         docketed
   ......                                                                                 filed         docketed
✔ ............ Plaintiff(s) rests   ✔ Defendant(s) rests
   ............ Briefs(s) due  Pltf __________    Deft ________            Reply_________
   ............    Summations held    Court’s Charge to the Jury
   ...........   All full exhibits,   Verdict form, Interrogatories to the jury handed to jury
   ...........   Jury commences deliberations at
   ...........   Court orders jury to be fed at government expense (bill w/copy of jury sign-in sheet to finance clerk)
   ...........   SEE page 2 for verdict
 ✔ ...........   COPY TO: JURY CLERK with daily juror attendance sign-in sheet
